DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–13 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0350590 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2022 was filed after the mailing date of the non-final Office Action on 14 June 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed on 14 November 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because:  a legible copy of cite no. 6 has not been provided.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 9.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, and 9–13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO 2015/146649 A1, hereinafter Aoki).
Regarding claim 1, Aoki discloses a binder for a nonaqueous battery electrode, comprising
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see monomer emulsion, [0061]); and
a surfactant (B2) not contained in the copolymer (P) (see 08E, [0061]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.3 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the copolymer (P) (see surfactant, [0027]).
Although Aoki does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Aoki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, Aoki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) and the (meth)acrylate (a2) is 70 to 100% by mass (see monomer emulsion, [0061]).
Regarding claim 4, Aoki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) is 15.0 to 70.0% by mass (see monomer emulsion, [0061]).
Regarding claim 5, Aoki discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the (meth)acrylate (a2) is 30.0 to 85.0% by mass (see monomer emulsion, [0061]).
Regarding claim 6, Aoki discloses all claim limitations set forth above and further discloses a binder:
wherein the styrene-based monomer (a1) is at least one selected from the group consisted of styrene, chlorostyrene, vinyltoluene, t-butylstyrene, vinylbenzoic acid, methyl vinylbenzoate, vinylnaphthalene, chloromethyl styrene, hydroxymethylstyrene, p-styrenesulfonic acid, and sodium p-styrenesulfonate (see monomer emulsion, [0061]).
Regarding claim 7, Aoki discloses all claim limitations set forth above and further discloses a binder, further comprising:
an ethylenically unsaturated carboxylic acid (a3) having one ethylenically unsaturated bond in the molecule (see monomer emulsion, [0061]).
Regarding claim 13, Aoki discloses all claim limitations set forth above and further discloses a binder:
wherein the copolymer (P) is obtained by emulsion polymerization of the ethylenically unsaturated monomer (A) and the surfactant (B1) in the presence of the surfactant (B1) and the surfactant (B2) (see monomer emulsion, [0061]).
Regarding claim 9, Aoki discloses a slurry for a nonaqueous battery electrode, comprising an active material, a binder, and an aqueous medium (see aqueous solution, [0062]), wherein the binder comprises:
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see monomer emulsion, [0061]); and
a surfactant (B2) not contained in the copolymer (P) (see 08E, [0061]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.3 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the copolymer (P) (see surfactant, [0027]).
Although Aoki does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Aoki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 10, Aoki discloses a nonaqueous battery electrode, comprising an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see positive electrode, [0064]), wherein the slurry includes an active material, a binder, and an aqueous medium (see aqueous solution, [0062]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see monomer emulsion, [0061]); and
a surfactant (B2) not contained in the copolymer (P) (see 08E, [0061]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.3 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the copolymer (P) (see surfactant, [0027]).
Although Aoki does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Aoki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, Aoki discloses a nonaqueous battery comprising a nonaqueous battery electrode (see battery, [0068]), wherein the nonaqueous battery electrode comprises an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see positive electrode, [0064]), wherein the slurry includes an active material, a binder, and an aqueous medium (see aqueous solution, [0062]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see monomer emulsion, [0061]); and
a surfactant (B2) not contained in the copolymer (P) (see 08E, [0061]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.3 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the copolymer (P) (see surfactant, [0027]).
Although Aoki does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Aoki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 12, Aoki discloses a method of producing a binder for a nonaqueous battery electrode, the method comprising:
performing emulsion polymerization of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and an ethylenically unsaturated carboxylic acid ester (a2) in the presence of a surfactant (B) (see monomer emulsion, [0061]),
wherein the surfactant (B) comprises a surfactant (B1) having an ethylenically unsaturated bond, and a surfactant (B2) not having an ethylenically unsaturated bond (see monomer emulsion, [0061]); and
wherein an amount of the surfactant (B) is 0.30 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) (TABLE 1, [0060]).
Although Aoki does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Aoki does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 1, 3–7, and 9–13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2013/0216906 A1, hereinafter Kang).
Regarding claim 1, Kang discloses a binder for a nonaqueous battery electrode, comprising
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see ingredients, [0069]); and
a surfactant (B2) not contained in the copolymer (P) (see non-reactive emulsifying agent, [0034]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.1 parts by mass or more and less than 5 parts by mass with respect to 100 parts by mass of the copolymer (P) ([0019], [0034]).
Although Kang does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Kang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, Kang discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) and the (meth)acrylate (a2) is 70 to 100% by mass (see ingredients, [0069]).
Regarding claim 4, Kang discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the styrene-based monomer (a1) is 15.0 to 70.0% by mass (see ingredients, [0069]).
Regarding claim 5, Kang discloses all claim limitations set forth above and further discloses a binder:
wherein in the ethylenically unsaturated monomer (A), the total amount of the (meth)acrylate (a2) is 30.0 to 85.0% by mass (see ingredients, [0069]).
Regarding claim 6, Kang discloses all claim limitations set forth above and further discloses a binder:
wherein the styrene-based monomer (a1) is at least one selected from the group consisted of styrene, chlorostyrene, vinyltoluene, t-butylstyrene, vinylbenzoic acid, methyl vinylbenzoate, vinylnaphthalene, chloromethyl styrene, hydroxymethylstyrene, p-styrenesulfonic acid, and sodium p-styrenesulfonate (see ingredients, [0069]).
Regarding claim 7, Kang discloses all claim limitations set forth above and further discloses a binder, further comprising:
an ethylenically unsaturated carboxylic acid (a3) having one ethylenically unsaturated bond in the molecule (see ingredients, [0069]).
Regarding claim 13, Kang discloses all claim limitations set forth above and further discloses a binder:
wherein the copolymer (P) is obtained by emulsion polymerization of the ethylenically unsaturated monomer (A) and the surfactant (B1) in the presence of the surfactant (B1) and the surfactant (B2) (see ingredients, [0069]).
Regarding claim 9, Kang discloses a slurry for a nonaqueous battery electrode, comprising an active material, a binder, and an aqueous medium (see slurry, [0081]), wherein the binder comprises:
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see ingredients, [0069]); and
a surfactant (B2) not contained in the copolymer (P) (see non-reactive emulsifying agent, [0034]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.1 parts by mass or more and less than 5 parts by mass with respect to 100 parts by mass of the copolymer (P) ([0019], [0034]).
Although Kang does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Kang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 10, Kang discloses a nonaqueous battery electrode, comprising an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see electrode, [0081]), wherein the slurry includes an active material, a binder, and an aqueous medium (see slurry, [0081]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see ingredients, [0069]); and
a surfactant (B2) not contained in the copolymer (P) (see non-reactive emulsifying agent, [0034]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.1 parts by mass or more and less than 5 parts by mass with respect to 100 parts by mass of the copolymer (P) ([0019], [0034]).
Although Kang does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Kang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 11, Kang discloses a nonaqueous battery comprising a nonaqueous battery electrode (see batteries, [0081]), wherein the nonaqueous battery electrode comprises an electrode current collector, and an active material layer formed by drying a slurry on at least one surface of the electrode current collector (see electrode, [0081]), wherein the slurry includes an active material, a binder, and an aqueous medium (see slurry, [0081]), wherein the binder comprises: 
a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see ingredients, [0069]); and
a surfactant (B2) not contained in the copolymer (P) (see non-reactive emulsifying agent, [0034]),
wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.1 parts by mass or more and less than 5 parts by mass with respect to 100 parts by mass of the copolymer (P) ([0019], [0034]).
Although Kang does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Kang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 12, Kang discloses a method of producing a binder for a nonaqueous battery electrode, the method comprising:
performing emulsion polymerization of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and an ethylenically unsaturated carboxylic acid ester (a2) in the presence of a surfactant (B) (see ingredients, [0069]),
wherein the surfactant (B) comprises a surfactant (B1) having an ethylenically unsaturated bond, and a surfactant (B2) not having an ethylenically unsaturated bond (see non-reactive emulsifying agent, [0034]); and
wherein an amount of the surfactant (B) is 0.30 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the ethylenically unsaturated monomer (A) ([0019], [0034]).
Although Kang does not explicitly disclose a range of 0.1 parts by mass or more and less than 0.3 parts by mass, Kang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (WO 2015/146649 A1) as applied to claim(s) 1 above, and further in view of Kurata et al. (US 2016/0248095 A1, hereinafter Kurata).
Regarding claim 8, Aoki discloses all claim limitations set forth above, but does not explicitly disclose a binder:
wherein the binder has a glass transition temperature of 30° C or less.
Kurata discloses a binder having a glass transition temperature of 30° C or less to improve the binding property between active materials and between an active material and a collector and prevent a crack developing in the electrode (see glass transition temperature, [0048]). Aoki and Kurata are analogous art because they are directed to binders for nonaqueous battery electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the binder of Aoki with the glass transition temperature of Kurata in order to improve the binding property between active materials and between an active material and a collector and prevent a crack developing in the electrode.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2013/0216906 A1) as applied to claim(s) 1 above, and further in view of Kurata (US 2016/0248095 A1).
Regarding claim 8, Kang discloses all claim limitations set forth above, but does not explicitly disclose a binder:
wherein the binder has a glass transition temperature of 30° C or less.
Kurata discloses a binder having a glass transition temperature of 30° C or less to improve the binding property between active materials and between an active material and a collector and prevent a crack developing in the electrode (see glass transition temperature, [0048]). Kang and Kurata are analogous art because they are directed to binders for nonaqueous battery electrodes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the binder of Kang with the glass transition temperature of Kurata in order to improve the binding property between active materials and between an active material and a collector and prevent a crack developing in the electrode.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3–13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (WO 2015/146649 A1) discloses a binder for a nonaqueous battery electrode, comprising a copolymer (P) of an ethylenically unsaturated monomer (A) comprising a styrene-based monomer (a1) and a (meth)acrylate (a2), and a surfactant (B1) having an ethylenically unsaturated bond (see emulsion or resin A, [0049]); and a surfactant (B2) not contained in the copolymer (P) (see 08E, [0049]), wherein a total amount of a structural unit derived from the surfactant (B1) having the ethylenically unsaturated bond in the copolymer (P) and the surfactant (B2) not contained in the copolymer (P) is 0.3 parts by mass or more and less than 3 parts by mass with respect to 100 parts by mass of the copolymer (P) (see surfactant, [0025]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725